Citation Nr: 1232897	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, Type II.

2.  Entitlement to an effective date prior to September 9, 2007, for the award of service connection for diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for diabetes mellitus, Type II, and assigned a 20 percent disability rating effective from September 9, 2007.  The Veteran submitted a notice of disagreement (NOD) with the assigned 20 percent disability rating in February 2010, and timely perfected his appeal in April 2010.

On his April 2010 Substantive Appeal [VA Form 9], the Veteran also indicated that he was not satisfied with the effective date assigned for his award of service connection for diabetes mellitus, Type II.  Since the filing of a NOD initiates appellate review, this claim must be remanded for the preparation of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims.

Increased Disability Rating

The Veteran contends that his service-connected diabetes mellitus, Type II, is more disabling than presently contemplated by his current 20 percent disability rating.  Specifically, on his April 2010 Substantive Appeal form, the Veteran stated that since his evaluation at the VA clinic (presumably the Veteran's March 2009 VA examination), his condition has worsened and his medication has been doubled.  See Substantive Appeal, April 1, 2010.

Treatment Records

The Board notes that the last VA treatment records associated with the claims file are dated in December 2004.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, the AMC must request any outstanding VA treatment records dated from December 2004 to the present concerning diabetes mellitus, type II.

The record also reveals that the Veteran is treated for his diabetes mellitus, Type II, at the M.C.  The most recent private treatment records from the M.C. in the Veteran's claims file are dated in January 2010.  As the Veteran has indicated that his medication for his diabetes mellitus, Type II, has been doubled (as discussed below), the AMC is requested to contact the Veteran in order to obtain any outstanding private treatment records for his service-connected disability dated from January 2010 to the present.

VA Examinations

Review of the record also reveals that the Veteran was last afforded a VA compensation and pension examination for his service-connected diabetes mellitus, Type II, in March 2009.  When, as here, a veteran claims that his disability is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  As such, the Veteran must be reexamined to reassess the severity of his disability.  See 38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Earlier Effective Date

As noted above, the Veteran submitted a NOD with the May 2009 rating decision that assigned September 9, 2007, as the effective date of his award for service connection for diabetes mellitus, Type II.  Accordingly, the AMC must issue a SOC with respect to this issue.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain any outstanding treatment records from the VA Louis/Effingham Community Based Outpatient Clinic, dated from December 2004 to the present concerning diabetes mellitus.  Any response received should be memorialized in the Veteran's claims file.

2.  The AMC is requested to contact the Veteran to determine whether he has received any additional private treatment for his diabetes mellitus, in particular from the M.C., dated from January 2010 to the present, and if so, take any steps necessary to obtain these records.  Any response received should be memorialized in the Veteran's claims file.

3.  After obtaining any available VA and private treatment records, the AMC is requested to schedule the Veteran for a VA diabetes mellitus examination, with an appropriate expert, to determine the current nature and severity of his diabetes mellitus, Type II.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the VA examiner.  The VA examiner should specifically address the following:

(a)  State the treatment regimen in place for management of the Veteran's diabetes mellitus, including the dosage and frequency of any insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  

(b)  State whether the Veteran's diabetes mellitus produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications. 

(c)  Render specific findings as to the impact of the service-connected diabetes mellitus on the Veteran's ability to work. 

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the VA examiner furnish the requested information.

4.  Thereafter, the AMC is requested to review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Readjudicate the claim of entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, Type II, on a de novo basis, in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, he should be issued a supplemental SOC and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

6.  The Veteran should also be issued a SOC with regard to his claim of entitlement to an effective date prior to September 9, 2007, for the award of service connection for diabetes mellitus, Type II.  He should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

